DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification and/or Drawings
The specification and/or drawings are objected to because the arrows (arrowheads) for transitions 312, 322, 324, 334, and 342 in FIG. 3 disagree with the directions of the transitions described in the specification, and should be brought into conformance with what is described in the specification, e.g., either by amending the specification and/or drawings1.  Correction to the specification is required, or corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections



If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities: applicant’s description of the SOC levels that cause transition between the respective modes is confusing, and if followed by one of ordinary skill in the art, would apparently lead to contradictory operations and/or illogical results (e.g., like not charging the HV battery 25 when its charge was below SOC3, which is less than SOC1 that itself is analogous to the minimum charge which initiated the opportunity charging mode). 
For example, following applicant’s examples, if the first SOC threshold (SOC1) is 20%:30%2, if the second SOC threshold (SOC2) is 35%:45%, if a third SOC threshold (SOC3) is 25%:30%, and if a fourth SOC threshold (SOC4) is 30%:40%, then for example:
i) when the vehicle is in alternator emulating (AE) mode (220, 320) and the SOC is above 20%:30% and below 35%:45%, a transition will apparently be commanded to the ZMT mode because the SOC is less than SOC2 (per paragraph [0045]) AND a conflicting transition will also be commanded to OC mode because the SOC is greater than SOC1 (paragraph [0046]), leaving the resulting mode of the vehicle in doubt;
ii) the opportunity charging (OC) mode will be activated (triggered) when the SOC is at/near a minimum SOC (paragraph [0037]; see also FIG. 2), wherein the minimum SOC is analogous to SOC1 (20%:30%; paragraph [0052]), but as soon as it is determined that the SOC is less than SOC3 (25%:30%, e.g., greater than or equal to SOC1, by percentages)3, a transition will perhaps occur to AE mode (220, 320) where no intentional charging of the HV battery 25 occurs (paragraph [0040]), because the SOC (at/near 20%:30%) is less than the third SOC threshold (25%:30%), and the increasing of the SOC of the DC power source (25) in the AE mode is avoided (cf. claim 3), and then the mode will either4 a) immediately transition to the zero-motor-torque (ZMT) mode because the SOC is less than SOC2 (35%:45%) so that no power at all is generated, allowing a further net decrease in SOC of the HV battery 25, or b) immediately transition by conflicting command back to the OC mode if SOC is determined to be greater than SOC1 (20%:30%); this is confusing;
iii) the control system is said to transition the electric machine in the alternator emulating (AE) mode at paragraph [0040] when the SOC is “less than” the fourth SOC threshold (SOC4; 30%:40%); however, the mode is switched from the ZMT mode to the AE mode only when SOC is “greater than” SOC4 at paragraph [0045], and the mode is switched from the opportunity charging (OC) mode to the AE mode only when SOC is less than SOC3 (25%:30%) which is less than SOC4; this is unclear;
iv) the third SOC threshold (SOC3, 25%:30%) is described as being “less than the first SOC threshold” at paragraph [0047], but the first SOC threshold (SOC1) is described as being “20%:30%” which is possibly less than the “25%:30%” of SOC3; this is contradictory; and
v) the fourth SOC threshold (SOC4, 30%:40%) is described as being “less than the second SOC threshold” at paragraph [0045], but the second SOC threshold (SOC2) is described as being “35%:45%” which is more than the “30%:40%” of SOC4; this is contradictory.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 6, 13, and 19, no algorithm5 has been described by which the first SOC threshold is determined “based upon [] a desired final SOC”.  Accordingly, the examiner believes applicant has not evidenced, to the public, possession of the claimed invention, but rather has perhaps only described a “desired result”.6
In particular, the first SOC threshold (SOC1) is described at paragraph [0047] as being somehow “associated with a desired final SOC 432”, perhaps as a desired result, but no algorithm is described by which the first SOC threshold has been determined based upon the desired final SOC.7
Regarding claims 7, 14, and 20, no algorithm8 has been described by which the first SOC threshold is determined “based upon a predicted increase in the SOC of the DC power source that is expected to be achieved during operation in a regenerative braking mode”.  Accordingly, the examiner believes applicant has not evidenced, to the public, possession of the claimed invention, but rather has perhaps only described a “desired result”.
In particular, the first SOC threshold (SOC1) is described at paragraph [0047] as being somehow “associated with a desired final SOC 432”, perhaps as a desired result, and while it is indicated at paragraphs [0055] and [0056] that more regenerative braking energy is expected (to be captured) at higher speeds than at lower speeds, no algorithm is described by which the first SOC threshold has been determined based upon a predicted increase in the SOC of the DC power source that is expected to be achieved during operation in a regenerative braking mode.
Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6 and 7, in claim 8, lines 9 and 10, and in claim 16, lines 7 and 8, “transitioning to . . . when the SOC . . .  is less than a first SOC threshold” is indefinite and confusing from the teachings of the specification because it is taught at paragraph [0047] that a transition (from the opportunity charging mode) is commanded to the alternator emulating mode when “the SOC is less than a third SOC threshold (312), wherein the third SOC threshold is less than the first SOC threshold to provide hysteresis for the control system”.  Yet, applicant claims transitioning when the SOC is less than the first SOC threshold.  This is unclear.  For example, is claim 1 (or each of the other independent claims) trying to obliquely imply that, if the third SOC threshold is less than the first SOC threshold, as disclosed, then the disclosed transition to AE mode (e.g., 320) when the SOC is less than the “third SOC threshold” would necessarily also occur when the SOC is less than (and perhaps a lot less than) the first SOC threshold which is (perhaps?[9]) greater than the third SOC threshold?  Or, for example, is claim 1 using “first SOC threshold” to mean what is called the “third SOC threshold” in the specification?  Moreover, if the third SOC threshold is less than the first SOC threshold, as disclosed, and the powertrain system 20 according to the teachings of the specification commands the transition to the AE mode (320) when the SOC is less than the third SOC threshold at 312, then how can it also command (or perhaps previously have commanded) the [same?] transition to the AE mode when the SOC was or became less than the greater first SOC threshold (that is, how can two [different?] transitions to the alternator emulating mode be commanded to occur?)
In claim 4, line 4, in claim 11, lines 4 and 5, and in claim 18, line 4, “low-voltage electric power” is unclear (and facially subjective, MPEP 2173.05(b), IV.) from the teachings of the specification.  In particular, would 36 volts be “low-voltage”?  Would 48 volts be low-voltage?  72 volts?  128 volts?  (The examiner understands storage batteries in hybrid vehicles may conventionally operate e.g., at 144 to 650 volts, with some hybrid vehicle batteries operating at voltages as low as 36 volts [Saturn Vue] or 48 volts [Continental].)
In claim 6, line 2, in claim 13, line 2, and in claim 19, line 2, “a desired final SOC” is indefinite in the claim context (e.g., desired by whom or what in the claim, final in what respect, particularly how or in what is this SOC determined and/or particularly in what does this SOC exist if it does, etc.?)
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Taspinar et al.10 (2012/0022732)11 in view of Suzuki (2001/0024104).
Taspinar et al. (‘732) reveals:
per claim 1, a method for operating a powertrain system for a vehicle [e.g., title], wherein the powertrain system includes an internal combustion engine [e.g., 9, 10] coupled to an electric machine [e.g., the alternator-starter 2, e.g., that “emulates” a conventional alternator that e.g., is not also a starter] that is electrically connected to a DC power source [e.g., energy storage unit 8], the method comprising:
dynamically monitoring a state of charge (SOC) of the DC power source [e.g., by the sensors 12 and the control and monitoring module 11, by which the “energy balance” [SOC12] of the battery, referred to as “CB” in the description (paragraph [0127]), is determined, as shown in FIG. 2; e.g., with the “energy balance” CB varying in FIG. 2 (in order of decreasing magnitude(s)) from “full charge” to “initial optimum” to “useful” to “critical”, and has a value representative of an “Ampere Hour” of the battery13]; and
transitioning to operating the electric machine in an alternator emulating mode [e.g., a mode where the energy balance (change) of substantially zero is obtained across the network 7 (CB=0[14]) as shown at phases “1” and “11” of FIG. 2, where the energy balance of the battery 8 is not increasing or decreasing; and e.g., as particularly described at paragraph [0135], “In other words, [when CB=0 for FIGS. 3 and 5,] the alternator provides exactly the quantity of energy which is necessary to supply the electrical consumers on the network 7”; see also paragraph [0136]] when the SOC of the DC power source is less than a first SOC threshold [e.g., at S1031 in FIG. 3, when the energy state [energy balance CB/SOC] of the battery 8 is “lower than the first predetermined [initial optimum] energy state CBth2” per claim 4; and/or at S1231 in FIG. 5 when the energy state [energy balance CB/SOC] is less than CBth3 in FIG. 5, which is itself based on the initial optimum or useful energy balance of the battery]; and
wherein the alternator emulating mode includes operating the electric machine in an electric power generating state to generate electric power to service an auxiliary power system [e.g., to service the electrical “consumers” on the network 7 (such as headlights, a car radio, an air conditioning device, windscreen wipers, etc.; paragraph [0103]) as shown in FIG. 1 (e.g., paragraph [0135]), such that the energy balance in the network 7 (e.g., at S1031 or S1231) is substantially zero (CB=0); e.g., paragraphs [0050], [0135], [0136], etc.];
Taspinar et al. (‘732) may not reveal that the first SOC threshold (e.g., the initial optimum energy state CBth2 or the (subsequent) predetermined energy threshold CBth3) was determined based on monitored vehicle speed, since Taspinar et al. (‘732) does not discuss vehicle speed.
However, in the context/field of a hybrid vehicle that determines and utilizes a target (e.g., optimum) state of charge (SOC) for the vehicle, Suzuki (‘104) teaches that a vehicle speed recognizing portion 38 of a HVECU 32 may recognize a present vehicle speed, and the target SOC for the hybrid vehicle may be decreased, e.g., to 50%, when the vehicle continues to travel at a high speed (S102) and it is “predicted that a great regenerative electric power [during braking] will be generated by the vehicle” (abstract; see also FIG. 5), in order to increase the free capacity of the HV battery 22 so that the regenerative energy will be recovered without wastage, and may be determined to be e.g., 70% when the vehicle continues to travel at a low speed (S104), and in particular he reveals:
per claim 1, dynamically monitoring vehicle speed [e.g., a vehicle speed recognizing portion 38 in the HVECU 32 recognizes a present vehicle speed of the hybrid vehicle 10 based on information from a vehicle speed sensor 40]; and
 wherein the first SOC threshold is determined based upon the vehicle speed [e.g., as shown (for example) in FIG. 4 and as described with respect thereto and with respect to the target SOC changing portion 56, and as recited (for example) in claims 4, 6, etc., where the target SOC is decreased when the vehicle speed is determined to be a high vehicle speed (claim 6)];
It would have been obvious at the time the application was filed to implement or modify the Taspinar et al. (‘732) method and device for controlling the micro-hybrid vehicle so that the initial optimum charge balance (CBth2) of the battery 8 (and the corresponding charge balance thresholds CBth1 and CBth3 determined as reduced therefrom) that was initially set to an optimum value (such as 70% of the full charge state, as at paragraph [0028]) as taught by Taspinar et al. (‘732), and would have subsequently been decreased e.g., for example to 50% as taught by Suzuki (‘104), when it had been determined by monitoring the present vehicle speed that the vehicle had continued to travel at high speed for a preset time, as taught by Suzuki (‘104), and it was thus predicted that a great regenerative electric power [during braking] will be generated by the vehicle, as taught by Suzuki (‘104), in order that the free capacity of the battery (8) would be increased so that the regenerative energy would be recovered without wastage e.g., even from the high vehicle speed, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Taspinar et al. (‘732) method and device for controlling the micro-hybrid vehicle would have rendered obvious:
per claim 2, depending from claim 1, wherein operating the electric machine in the alternator emulating mode comprises operating the electric machine in the electric power generating state, wherein operation in the electric power generating state is limited to generate electric power to service on-board accessory devices via the auxiliary power system [e.g., in Taspinar et al. (‘732), when the alternator-starter 2 operates as an alternator (e.g., emulating an alternator) at a setpoint which “provides substantially exactly the quantity of energy necessary  to supply the electrical consumers of the electrical distribution network” 7 (paragraph [0050]), its generating output is limited to what is needed for the consumers (e.g., headlights, car radio, etc., which would have obviously operated at conventional low voltages such as 12 V (nominal), 13.7 V, 36 V, etc.) and does not increase the energy balance of the battery 9, as shown at phases 1 and 11 of FIG. 2];
per claim 3, depending from claim 1, wherein operating the electric machine in the alternator emulating mode further comprises operating the electric machine in the electric power generating state to generate sufficient electric power to service on-board accessory devices via the auxiliary power system and limited to avoid increasing the SOC of the DC power source [e.g., in Taspinar et al. (‘732), when the alternator-starter 2 operates as an alternator (e.g., emulating an alternator) at a setpoint which “provides substantially exactly the quantity of energy necessary  to supply the electrical consumers of the electrical distribution network” 7 (paragraph [0050]), its generating output is limited to what is needed for the consumers (e.g., headlights, car radio, etc., which would have obviously operated at conventional low voltages such as 12 V (nominal), 13.7 V, 36 V, etc.) and does not increase the energy balance of the battery 9, as shown at phases 1 and 11 of FIG. 2];
per claim 4, depending from claim 1, wherein operating the electric machine in the alternator emulating mode comprises operating the electric machine in the electric power generating state to generate sufficient electric power to service the auxiliary power system to provide low-voltage electric power to low-voltage on-vehicle systems [e.g., in Taspinar et al. (‘732), when the alternator-starter 2 operates as an alternator (e.g., emulating an alternator) at a setpoint which “provides substantially exactly the quantity of energy necessary  to supply the electrical consumers of the electrical distribution network” 7 (paragraph [0050]), its generating output is limited to what is needed for the consumers (e.g., headlights, car radio, etc., which would have obviously operated at conventional low voltages such as 12 V (nominal), 13.7 V, 36 V, etc.) and does not increase the energy balance of the battery 9, as shown at phases 1 and 11 of FIG. 2];
per claim 5, depending from claim 1, wherein the first SOC threshold is determined based upon the vehicle speed [e.g., as taught by Suzuki (‘104) e.g., in FIG. 4, claim 6, etc.];
per claim 6, depending from claim 1, wherein the first SOC threshold is determined based upon the vehicle speed and a desired final SOC [e.g., the vehicle speed as taught in FIG. 4 of Suzuki (‘104), and obviously a maximum charge level (SOC) that the battery (22) in Suzuki (‘104) can recover, such as “full charge” shown in FIG. 2 of Taspinar et al. (‘732), as a “final SOC”, so that the regenerative braking energy of the vehicle will not be wasted (“without wastage”) as taught and desired by Suzuki (‘104) at paragraphs [0035], [0042], etc.];
per claim 7, depending from claim 6, wherein the first SOC threshold is determined based upon a predicted increase in the SOC of the DC power source that is expected to be achieved during operation in a regenerative braking mode [e.g., as taught by Suzuki (‘104), e.g., at paragraphs [0035], [0042], etc. and in claims 4, 6, etc.];
per claim 8, a powertrain system for a vehicle, comprising:
an internal combustion engine [e.g., 9 in Taspinar et al. (‘732)] coupled to an electric machine [e.g., 2 in Taspinar et al. (‘732)] that is electrically connected to a DC power source [e.g., 8 in Taspinar et al. (‘732)];
a controller [e.g., 1, 3, 4, 5, 11, etc. in Taspinar et al. (‘732)], operatively connected to the internal combustion engine and the electric machine and in communication with the vehicle and the DC power source, the controller including an instruction set [e.g., as a part of obvious implementation for the microprocessor 4 (paragraphs [0107], [0111], etc.) in Taspinar et al. (‘732), to control the converter 3 and to implement the control and monitoring module, etc.], the instruction set executable to:
dynamically monitor vehicle speed [e.g., using a vehicle speed recognizing portion (38) as taught by Suzuki (‘104)] and a state of charge (SOC) of the DC power source [e.g., in Taspinar et al. (‘732), by the sensors 12 and the control and monitoring module 11, by which the “energy balance” [SOC15] of the battery, referred to as “CB” in the description (paragraph [0127]), is determined, as shown in FIG. 2; e.g., with the “energy balance” CB varying in FIG. 2 (in order of decreasing magnitude(s)) from “full charge” to “initial optimum” to “useful” to “critical”, and has a value representative of an “Ampere Hour” of the battery16]; and
transition to operating the electric machine in an alternator emulating mode [e.g., in Taspinar et al. (‘732), a mode where the energy balance (change) of substantially zero is obtained across the network 7 (CB=0[17]) as shown at phases “1” and “11” of FIG. 2, where the energy balance of the battery 8 is not increasing or decreasing; and e.g., as particularly described at paragraph [0135], “In other words, [when CB=0 for FIGS. 3 and 5,] the alternator provides exactly the quantity of energy which is necessary to supply the electrical consumers on the network 7”; see also paragraph [0136]] when the SOC of the DC power source is less than a first SOC threshold [e.g., in Taspinar et al. (‘732), at S1031 in FIG. 3, when the energy state [energy balance CB/SOC] of the battery 8 is “lower than the first predetermined [initial optimum] energy state CBth2” per claim 4; and/or at S1231 in FIG. 5 when the energy state [energy balance CB/SOC] is less than CBth3 in FIG. 5, which is itself based on the initial optimum or useful energy balance of the battery];
wherein the first SOC threshold is determined based upon the vehicle speed [e.g., as shown (for example) in FIG. 4 and as recited (for example) in claim 6 of Suzuki (‘104)];
wherein the DC power source is electrically connected to an on-vehicle auxiliary power system [e.g., as shown in FIG. 1 of Taspinar et al. (‘732); e.g., paragraph [0039]]; and
wherein the alternator emulating mode includes operating the electric machine in an electric power generating state to generate sufficient electric power to service the auxiliary power system [e.g., in Taspinar et al. (‘732), to service the electrical “consumers” on the network 7 as shown in FIG. 1 (e.g., paragraph [0135]), such that the energy balance in the network 7 is substantially zero; e.g., paragraphs [0050], [0135], [0136], etc.];
per claim 9, depending from claim 8, wherein the instruction set executable to operate the electric machine in the alternator emulating mode comprises the instruction set executable to operate the electric machine in the electric power generating state, wherein operation in the electric power generating state is limited to generate electric power to service on-board accessory devices via the auxiliary power system [e.g., in Taspinar et al. (‘732), when the alternator-starter 2 operates as an alternator (e.g., emulating an alternator) at a setpoint which “provides substantially exactly the quantity of energy necessary  to supply the electrical consumers of the electrical distribution network” 7 (paragraph [0050]), its generating output is limited to what is needed for the consumers (e.g., headlights, car radio, etc., which would have obviously operated at conventional low voltages such as 12 V (nominal), 13.7 V, 36 V, etc.) and does not increase the energy balance of the battery 9, as shown at phases 1 and 11 of FIG. 2];
per claim 10, depending from claim 8, wherein the instruction set executable to operate the electric machine in the alternator emulating mode comprises the instruction set executable to operate the electric machine in the electric power generating state to generate sufficient electric power to service on-board accessory devices via the auxiliary power system and limited to preclude an increase in the SOC of the DC power source [e.g., in Taspinar et al. (‘732), when the alternator-starter 2 operates as an alternator (e.g., emulating an alternator) at a setpoint which “provides substantially exactly the quantity of energy necessary  to supply the electrical consumers of the electrical distribution network” 7 (paragraph [0050]), its generating output is limited to what is needed for the consumers (e.g., headlights, car radio, etc., which would have obviously operated at conventional low voltages such as 12 V (nominal), 13.7 V, 36 V, etc.) and does not increase the energy balance of the battery 9, as shown at phases 1 and 11 of FIG. 2];
per claim 11, depending from claim 8, wherein the instruction set executable to operate the electric machine in the alternator emulating mode comprises the instruction set executable to operate the electric machine in the electric power generating state to generate sufficient electric power to service the auxiliary power system to provide low-voltage electric power to low-voltage on-vehicle systems [e.g., in Taspinar et al. (‘732), when the alternator-starter 2 operates as an alternator (e.g., emulating an alternator) at a setpoint which “provides substantially exactly the quantity of energy necessary  to supply the electrical consumers of the electrical distribution network” 7 (paragraph [0050]), its generating output is limited to what is needed for the consumers (e.g., headlights, car radio, etc., which would have obviously operated at conventional low voltages such as 12 V (nominal), 13.7 V, 36 V, etc.) and does not increase the energy balance of the battery 9, as shown at phases 1 and 11 of FIG. 2];
per claim 12, depending from claim 8, wherein the first SOC threshold is determined based upon the vehicle speed [e.g., as taught by Suzuki (‘104) e.g., in FIG. 4, claim 6, etc.];
per claim 13, depending from claim 8, the first SOC threshold is determined based upon the vehicle speed and a desired final SOC [e.g., the vehicle speed as taught in FIG. 4 of Suzuki (‘104), and obviously a maximum charge level (SOC) that the battery (22) in Suzuki (‘104) can recover, such as “full charge” shown in FIG. 2 of Taspinar et al. (‘732), as a “final SOC”, so that the regenerative braking energy of the vehicle will not be wasted (“without wastage”) as taught and desired by Suzuki (‘104) at paragraphs [0035], [0042], etc.];
per claim 14, depending from claim 8, wherein the first SOC threshold is determined based upon a predicted increase in SOC that is expected to be achieved during operation in a regenerative braking mode [e.g., as taught by Suzuki (‘104), e.g., at paragraphs [0035], [0042], etc. and in claims 4, 6, etc.];
per claim 15, depending from claim 8, wherein the controller is arranged to control the internal combustion engine and the electric machine to manage the DC power source in a charge sustaining state [e.g., as shown by the phases 1 and 11 in FIG. 2 of Taspinar, in which the charge balance of the battery 8 neither increases or decreases, but rather remains the same (i.e., is maintained/sustained)];
per claim 16, method for operating a powertrain system for a vehicle, wherein the powertrain system includes an internal combustion engine coupled to an electric machine that is electrically connected to a DC power source [e.g., as shown at 9, 2, 8, etc. in Taspinar et al. (‘732)], and wherein the vehicle includes an auxiliary power system18, the method comprising:
dynamically monitoring vehicle speed [e.g., using a vehicle speed recognizing portion (38) as taught by Suzuki (‘104)] and a state of charge (SOC) of the DC power source [e.g., in Taspinar et al. (‘732), by the sensors 12 and the control and monitoring module 11, by which the “energy balance” [SOC19] of the battery, referred to as “CB” in the description (paragraph [0127]), is determined, as shown in FIG. 2; e.g., with the “energy balance” CB varying in FIG. 2 (in order of decreasing magnitude(s)) from “full charge” to “initial optimum” to “useful” to “critical”, and has a value representative of an “Ampere Hour” of the battery20]; and
transitioning to operating the electric machine in an alternator emulating mode [e.g., in Taspinar et al. (‘732), a mode where the energy balance (change) of substantially zero is obtained across the network 7 (CB=0[21]) as shown at phases “1” and “11” of FIG. 2, where the energy balance of the battery 8 is not increasing or decreasing; and e.g., as particularly described at paragraph [0135], “In other words, [when CB=0 for FIGS. 3 and 5,] the alternator provides exactly the quantity of energy which is necessary to supply the electrical consumers on the network 7”; see also paragraph [0136]] when the SOC of the DC power source is less than a first SOC threshold [e.g., in Taspinar et al. (‘732), at S1031 in FIG. 3, when the energy state [energy balance CB/SOC] of the battery 8 is “lower than the first predetermined [initial optimum] energy state CBth2” per claim 4; and/or at S1231 in FIG. 5 when the energy state [energy balance CB/SOC] is less than CBth3 in FIG. 5, which is itself based on the initial optimum or useful energy balance of the battery];
wherein the first SOC threshold is determined based upon the vehicle speed [e.g., as shown (for example) in FIG. 4 and as recited (for example) in claim 6 of Suzuki (‘104)]; and
wherein the alternator emulating mode includes operating the electric machine in an electric power generating state to generate a magnitude of electric power to service the auxiliary power system [e.g., in Taspinar et al. (‘732), to service the electrical “consumers” on the network 7 as shown in FIG. 1 (e.g., paragraph [0135]), such that the energy balance in the network 7 is substantially zero; e.g., paragraphs [0050], [0135], [0136], etc.];
per claim 17, depending from claim 16, wherein operating the electric machine in the alternator emulating mode further comprises operating the electric machine in the electric power generating state to generate sufficient electric power to service on-board accessory devices via the auxiliary power system while maintaining the SOC of the DC power source at the first SOC threshold [e.g., in Taspinar et al. (‘732), when the alternator-starter 2 operates as an alternator (e.g., emulating an alternator) at a setpoint which “provides substantially exactly the quantity of energy necessary  to supply the electrical consumers of the electrical distribution network” 7 (paragraph [0050]), its generating output is limited to what is needed for the consumers (e.g., headlights, car radio, etc., which would have obviously operated at conventional low voltages such as 12 V (nominal), 13.7 V, 36 V, etc.) and does not increase the energy balance of the battery 9, as shown at phases 1 and 11 of FIG. 2];
per claim 18, depending from claim 16, wherein operating the electric machine in the alternator emulating mode comprises operating the electric machine in the electric power generating state to generate sufficient electric power to service the auxiliary power system to provide low-voltage electric power to low-voltage on-vehicle systems [e.g., in Taspinar et al. (‘732), when the alternator-starter 2 operates as an alternator (e.g., emulating an alternator) at a setpoint which “provides substantially exactly the quantity of energy necessary  to supply the electrical consumers of the electrical distribution network” 7 (paragraph [0050]), its generating output is limited to what is needed for the consumers (e.g., headlights, car radio, etc., which would have obviously operated at conventional low voltages such as 12 V (nominal), 13.7 V, 36 V, etc.) and does not increase the energy balance of the battery 9, as shown at phases 1 and 11 of FIG. 2];
per claim 19, depending from claim 16, wherein the first SOC threshold is determined based upon the vehicle speed and a desired final SOC [e.g., the vehicle speed as taught in FIG. 4 of Suzuki (‘104), and obviously a maximum charge level (SOC) that the battery (22) in Suzuki (‘104) can recover, such as “full charge” shown in FIG. 2 of Taspinar et al. (‘732), as a “final SOC”, so that the regenerative braking energy of the vehicle will not be wasted (“without wastage”) as taught and desired by Suzuki (‘104) at paragraphs [0035], [0042], etc.];
per claim 20, depending from claim 19, wherein the first SOC threshold is determined based upon a predicted increase in the SOC of the DC power source that is expected to be achieved during operation in a regenerative braking mode [e.g., as taught by Suzuki (‘104), e.g., at paragraphs [0035], [0042], etc. and in claims 4, 6, etc.].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Chikkannanavar et al. (2019/0263379) reveals operating an integrated starter-generator in an alternator mode depending on the SOC (FIG. 5).
Rouis et al. (2010/0298088) teaches a micro-hybrid vehicle with an electric machine operated in REGEN, BOOST, CONS[umption], and ALTERNATOR modes (FIG. 2).
The Plasmatronics PL Series Advanced Solar Charge Controller Reference Manual (2008) teaches at Section 6.4 on page 6:
“The [SOC] estimate is based on the amp hour balance counter. This counter keeps a running balance of amp hours in vs amp hours out. The SOC display shows this balance as a percentage of the battery size. Note that all system currents must be monitored by the PL and the battery capacity (BCAP) must be entered by the installer for SOC to be meaningful.

    PNG
    media_image1.png
    76
    584
    media_image1.png
    Greyscale
”
Kerler et al. (IEEE 2014) teaches that current battery systems of hybrid vehicles have operating voltages of 200-800 V, but possible battery pack voltages may be e.g., 24 V or 48 V.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 For example, “312” is described (in the specification) as a transition from opportunity charging (OC) mode 310 to alternator emulating (AE) mode 320, but FIG. 3 shows the transition occurring from 310 to 320 and from 320 to 310; “322” is described as a transition from AE mode 320 to ZMT mode 330, but FIG. 3 shows it as a transition from AE mode 320 to zero-motor-torque (ZMT) mode 330; “324” is described as a transition from AE mode 320 to OC mode 310, but FIG. 3 shows it as a transition from OC mode 310 to AE mode 320; “334” is described as a transition from ZMT mode 330 to AE mode 320, but FIG. 3 shows it as a transition occurring from 320 to 330 and from 330 to 320; and “342” is described as a transition from opportunity discharging (OD) mode 340 to ZMT mode 330, but FIG. 3 shows it as a transition occurring from 330 to 340 and from 340 to 330.
        2 The percentage before the colon (“:”) is the threshold at 100 km/hr, while the percentage after the colon is the threshold at 30 km/hr.
        3 With SOC3 also (contradictorily) being described as being less than SOC1, per paragraph [0047], so a transition to AE mode might occur perhaps nearly instantaneously in the case where SOC3 > SOC1, and might never occur when SOC3 < SOC1, since the HV battery 25 is charged in the opportunity charging (OC) mode.
        4 As per i) above.
        5 See e.g., the 2019 35 U.S.C. 112 Compliance Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx
        6 See the Federal Register notice at pages 61, 62, “The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.”
        7 While it is indicated at paragraph [0040] that the transition criteria between the states that delays the opportunity charging are a function of a target final SOC and vehicle speed, and while the transition to the opportunity charging mode is perhaps based on the first SOC threshold (SOC1), although the description is conflicting in this respect since a transition to ZMT mode is apparently also/simultaneously commanded when SOC < SOC2 (with SOC2 > SOC1), no algorithm for determining the first SOC threshold (SOC1) based on the desired final SOC is apparently disclosed.
        8 See e.g., the 2019 35 U.S.C. 112 Compliance Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx
        9 The specification is apparently contradictory in this respect, as described above.
        10 The drawings in this publication may be unclear in parts (e.g., where the text is presented in small fonts).  The examiner cites a corresponding priority publication WO 2010/046575 A2 for this document with this Office action that has clearer drawings (though labeled in French).  [The corresponding U.S. Patent 8,996,211 to Taspinar et al. has drawings that are similar in quality/clarity to those of the PG-PUB.]
        11 Corresponding to U.S. Patent 8,996,211.
        12 See the Plasmatronics literature cited herewith and the “Prior Art section near the end of this Office action for how the battery energy balance is interpreted as a state-of-charge (SOC) of the battery, by the examiner.
        13 For example only, the initial optimum energy state Cbth2 of the battery 8 is described to be 70% -95% of the “full” state (labeled “full charge” in FIG. 2) of the battery (paragraph [0028]), such as e.g., 42 Ah for a battery 8 having a total capacity of 60 Ah (paragraph [0153]), CBth1 corresponding to the useful value is a value that apparently represents a reduction of 500 mAh (paragraph [0153]) from CBth2, or e.g., between 50% and 80% of full charge (paragraph [0030]), CBth3 is a value that represents a reduction (e.g., of 500 mAh when it corresponds to CBth1 or of 800 mAh as taught at paragraph [0176]) from the initial optimum energy state (CBth2).
        14 The examiner understands (as would one of ordinary skill in this art) that the “energy balance” of “zero” being obtained for the network 7, as described, means that the energy balance of the battery 8 is constant and does not change, and not that the battery is fully depleted, with the examiner’s understanding being derived from what is shown in FIG. 2 and is precisely described at paragraphs [0135], [0136], etc.
        15 See the Plasmatronics literature cited herewith and the “Prior Art section near the end of this Office action for how the battery energy balance is interpreted as a state-of-charge (SOC) of the battery, by the examiner.
        16 For example only, the initial optimum energy state Cbth2 of the battery 8 is described to be 70% -95% of the “full” state (labeled “full charge” in FIG. 2) of the battery (paragraph [0028]), such as e.g., 42 Ah for a battery 8 having a total capacity of 60 Ah (paragraph [0153]), CBth1 corresponding to the useful value is a value that apparently represents a reduction of 500 mAh (paragraph [0153]) from CBth2, or e.g., between 50% and 80% of full charge (paragraph [0030]), CBth3 is a value that represents a reduction (e.g., of 500 mAh when it corresponds to CBth1 or of 800 mAh as taught at paragraph [0176]) from the initial optimum energy state (CBth2).
        17 The examiner understands (as would one of ordinary skill in this art) that the “energy balance” of “zero” being obtained for the network 7, as described, means that the energy balance of the battery 8 is constant and does not change, and not that the battery is fully depleted, with the examiner’s understanding being derived from what is shown in FIG. 2 and is precisely described at paragraphs [0135], [0136], etc.
        18 The examiner understands that claim 16 differs in scope from claim 1 by requiring that the auxiliary power system be included in the vehicle.
        19 See the Plasmatronics literature cited herewith and the “Prior Art section near the end of this Office action for how the battery energy balance is interpreted as a state-of-charge (SOC) of the battery, by the examiner.
        20 For example only, the initial optimum energy state Cbth2 of the battery 8 is described to be 70% -95% of the “full” state (labeled “full charge” in FIG. 2) of the battery (paragraph [0028]), such as e.g., 42 Ah for a battery 8 having a total capacity of 60 Ah (paragraph [0153]), CBth1 corresponding to the useful value is a value that apparently represents a reduction of 500 mAh (paragraph [0153]) from CBth2, or e.g., between 50% and 80% of full charge (paragraph [0030]), CBth3 is a value that represents a reduction (e.g., of 500 mAh when it corresponds to CBth1 or of 800 mAh as taught at paragraph [0176]) from the initial optimum energy state (CBth2).
        21 The examiner understands (as would one of ordinary skill in this art) that the “energy balance” of “zero” being obtained for the network 7, as described, means that the energy balance of the battery 8 is constant and does not change, and not that the battery is fully depleted, with the examiner’s understanding being derived from what is shown in FIG. 2 and is precisely described at paragraphs [0135], [0136], etc.